DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 19, 2022.  As directed by the amendment: claim(s) 1, 6, 8, 20, and 23 have been amended, claim(s) 15 and 21-22 have been cancelled, and no claim(s) have been added. Thus, claims 1-14, 16-20, and 23 are currently pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pg. 9, filed April 19, 2022, with respect to the 35 U.S.C. 112 rejection of claim 8 has been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claim 8 has been withdrawn. 
Applicant’s arguments, see pg. 9, filed April 19, 2022, with respect to the 35 U.S.C. 101 rejection of claims 1-14, 16-20, and 23 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-14, 16-20, and 23 has been withdrawn. 
Applicant’s arguments with respect to claims 1-14, 16-20, and 23 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 13, 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Karoly (US 2019/0246990 A1) in view of Chung (US 2015/0106020 A1).
Regarding claims 1, 20 and 23, Karoly discloses a seizure forecasting system (e.g. [0035]) comprising: one or more processors (e.g. Fig 24:202; [0192]); and memory (or a non-transitory computer readable storage medium) comprising computer executable instructions (e.g. [0036]; [0205] 24:212), which when executed by the one or more processors is configured to implement a method (e.g. [0007]) comprising: determining historical data associated with a subject experiencing epileptic events over a first time period, the historical data comprising non-EEG physiological data recorded over the first time period, and a time at which epileptic events occurred during the first time period (e.g. [0063]; [0104] Fig 1:102/106); extracting from the non-EEG physiological data, one or more temporal models indicative of a subject specific cycle (e.g. [0105]-[0107] Fig 1:110-111); generating one or more temporal probabilistic models based on the respective one or more temporal models, the non-EEG physiological data and the times at which epileptic event occurred (e.g. [0106]-[0107] Fig 1:112/114/116), wherein each temporal probabilistic model is representative of a probability of future seizure activity in each of a plurality of time windows (e.g. [0106]-[0107]); and providing the one or more temporal probabilistic models for determining an estimate of seizure probability in the subject for one or more of the plurality of time windows (e.g. [0106] Fig 1:118 forecasting models output the probability that a seizure would occur within the next 30 minutes and a forecast every 30 seconds).
Karoly is silent regarding wherein generating the one or more temporal probabilistic models comprises: decomposing the non-EEG physiological data into one or more component cycles corresponding to the one or more temporal models to produce one or more respective decomposed non-EEG physiological data; determining a phase of each of the one or more decomposed non-EEG physiological data; and mapping the times of the epileptic events to the phase of each of the one or more decomposed non-EEG physiological data. 
It is noted, Karoly does disclose the ability to determining a phase of each of the filtered non-EEG physiological data (e.g. [0109]-[0110]; [0135]-[0137]); and mapping the times of the epileptic events to the phase of each of the filtered non-EEG physiological data (e.g. [0142]-[0148]).
However, Chung discloses a method and apparatus for wireless health monitoring and emergent condition prediction including epilepsy (e.g. [0007]), wherein generating the one or more temporal probabilistic models comprises: decomposing the non-EEG physiological data into one or more component cycles corresponding to the one or more temporal models to produce one or more respective decomposed non-EEG physiological data; determining a phase of each of the one or more decomposed non-EEG physiological data (e.g. [0045]; [0057]; [0148] time frequency decomposition and phase coherence is utilized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the systems and methods of Karoly to incorporate the teachings of Chung wherein generating the one or more temporal probabilistic models comprises: decomposing the non-EEG physiological data into one or more component cycles corresponding to the one or more temporal models to produce one or more respective decomposed non-EEG physiological data for the purpose of utilizing a known method of analyzing non-EEG physiological data for health monitoring and prediction.
Regarding claim 2, Karoly discloses further comprising determining the estimate of seizure probability in the subject for one or more of the plurality of time windows using the one or more temporal probabilistic models (e.g. [0105]-[0107] Fig 1:118 forecasting models output the probability that a seizure would occur within the next 30 minutes and a forecast every 30 seconds).
Regarding claim 6, Karoly discloses wherein decomposing the non-EEG physiological data comprises: filtering the non-EEG physiological data into one or more component frequencies corresponding to the one or more temporal models to produce one or more respective filtered non-EEG physiological data (e.g. Karoly: [0108]-[0109] the data was filtered utilizing a bandpass filter Chung: [0045]; [0057];).
Regarding claim 7, Karoly discloses wherein the non-EEG physiological data comprises cardiac output recorded over the first time period (e.g. [0023]-[0024]; [0193]; Fig 24:218 claim 17).
Regarding claim 8, Karoly discloses wherein the cardiac output comprises one or more of: (i) heart rate, and (ii) heart rate variability (e.g. [0023]-[0024]; [0193]; Fig 24:218 claim 17).
Regarding claim 9, Karoly discloses wherein the non-EEG physiological data comprises values of one or more variables of sleep recorded over the first time period (e.g. [0009]; [0028]; [0033]-[0034]; [0061]-[0062]).
Regarding claim 10, Karoly discloses wherein the one or more sleep variables comprises one or more of: historical times of first waking and sleeping, time of hours awake over a previous time period, time of hours asleep over a previous time period, and sleep depth (e.g. [0009]; [0028]; [0033]-[0034]; [0061]-[0062]).
Regarding claim 11, Karoly discloses wherein the non-EEG physiological data comprises values of one or more variables of activity recorded over the first time period (e.g. [0027]; [0193] motion detector claim 17).
Regarding claim 13, Karoly discloses wherein the epileptic events are associated with abnormalities in the non-EEG physiological data (e.g. [0030]).
Regarding claim 17, Karoly discloses further comprising: determining updated historical data associated with the subject experiencing epileptic events over a second time period, the updated historical data comprising updated non-EEG physiological data recorded over a second time period and a time at which epileptic events occurred during the second time period (e.g. Fig 1:102/108 [0105] data from days 200 onwards); extracting from the updated non-EEG physiological data, one or more updated temporal models indicative of the subject specific cycle (e.g. [0105]-[0106]); generating one or more updated temporal probabilistic models based on the respective one or more updated temporal models, the updated non-EEG physiological data, and the times at which each epileptic event occurred during the second period of time, wherein each updated temporal probabilistic model is representative of a probability of future seizure activity in each of a plurality of time windows (e.g. [0105]-[0107] Fig 1:112/114/116); and providing the one or more updated temporal probabilistic model for determining an estimate of seizure probability in the subject for one or more of the plurality of time windows (e.g. [0106] Fig 1:118 forecasting models output the probability that a seizure would occur within the next 30 minutes and a forecast every 30 seconds).
Regarding claim 18, Karoly discloses further comprising receiving new seizure data for the second period of time and responsive to receiving the new seizure data, determining the updated historical data (e.g. [0106]; [0121]-[0124] Fig 1:118 forecasting models output the probability that a seizure would occur within the next 30 minutes and a forecast every 30 seconds).
Regarding claim 19, Karoly is silent regarding wherein the second time period includes the first time period.
However, one of ordinary skill in the art would find it obvious to have the second time period include the first time period as the prior art Karoly currently uses the first time period data as “training data” which is the second 100 days of use of the device 102. The second time period is the subsequent days after day 200.
Therefore, it would have been obvious to one of ordinary skill in the art to also use the first time period data in conjunction with the second time period data as the system is already trained on the first period dataset.
Claims  3-5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karoly in view of Chung as applied to claim 1 above, and further in view of Snyder (US 2008/0208074 A1).
Regarding claim 3, modified Karoly is silent regarding further comprising outputting an alert based on the estimate of seizure probability in the subject for one or more of the plurality of time windows.
However, Snyder discloses a method and system for characterizing and generating a patient-specific seizure advisory system further comprising outputting an alert based on the estimate of seizure probability in the subject for one or more of the plurality of time windows (e.g. [0023]; [0041]-[0042]; [0099]; [0192] once the system has determined that the user should be in an alert status it can issue an actual alert to the user including a lighted alert).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified method of Karoly to incorporate the teachings of Snyder of further comprising outputting an alert based on the estimate of seizure probability in the subject for one or more of the plurality of time windows for the purpose of alerting the user of a potential seizure (e.g. Snyder abstract).
Regarding claim 4, modified Karoly discloses wherein the alert comprises one or more of: (i) the estimate of seizure probability in the subject for one or more of the plurality of time windows (e.g. [0023]; [0041]-[0042] the system categorizes the seizure events as being true or false, positives or negatives) ; (ii) a seizure occurrence risk rating; (iii) information concerning a cause of risk elevation; (iv) a recommendation to take or modify change medication or therapy (e.g. [0246]); and (v) a recommendation to alter one or more parameters of a therapeutic device for delivering stimulation to the subject.
Regarding claim 5, modified Karoly discloses comprising scheduling administration of medication based on the estimate of seizure probability in the subject (e.g. [0246]).
Regarding claim 12, modified Karoly is silent regarding wherein the non-EEG physiological data comprises one or more of: (i) values of one or more variables of oxygen saturation recorded over the first time period; (ii) values of one or more variables of electrodermal activity recorded over the first time period; (iii) values of one or more variables of respiratory rate recorded over the first time period; and (iv) values of one or more variables of skin temperature recorded over the first time period.
However, Snyder discloses a method and system for characterizing and generating a patient-specific seizure advisory system wherein the non-EEG physiological data comprises one or more of: (i) values of one or more variables of oxygen saturation recorded over the first time period; (iii) values of one or more variables of respiratory rate recorded over the first time period (e.g. [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified method of Karoly to incorporate the teachings of Snyder wherein the non-EEG physiological data comprises one or more of: (i) values of one or more variables of oxygen saturation recorded over the first time period; (iii) values of one or more variables of respiratory rate recorded over the first time period for the purpose of utilizing other known physiological signals that can monitor the user’s seizures (e.g. Snyder [0080]).
Regarding claim 14, newly modified Karoly discloses wherein the non-EEG physiological data comprises: (i) an electrocardiograph (ECG) received from the heart of the subject or (II) a photo-plethysmograph signal received from the heart of the subject (e.g. Snyder [0080]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Karoly in view of Chung as applied to claim 1 above, and further in view of Picard (US 2013/0080185 A1).
Regarding claim 16, modified Karoly is silent regarding wherein the non-EEG physiological data comprises an actigraphy received from the subject.
However, Picard discloses computer implemented techniques for clinical analysis of an individual which may be experiencing a physiological condition such as epileptic seizures wherein the non-EEG physiological data comprises an actigraphy received from the subject utilizing accelerometer data (e.g. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified method of Karoly to incorporate the teachings of Picard wherein the non-EEG physiological data comprises an actigraphy received from the subject as the system already utilizes an accelerometer to gather data for the user (e.g. Karoly: Fig 24:222) and can use that data to create an actigraphy for the purpose of contextualizing an activity the individual is performing (e.g. Snyder [0040]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough          							May 10, 2022
/J.F.H./Examiner, Art Unit 3792 

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792